Citation Nr: 1743475	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland
 
 
THE ISSUES
 
1.  What initial rating is warranted for left shoulder degenerative joint disease since May 4, 2010?  
 
2.  What initial rating is warranted for bilateral plantar fasciitis with calcaneal spurs since May 4, 2010?  
 
3.  What initial rating is warranted for gastroesophageal reflux disease since May 4, 2010?  
 
4.  What initial rating is warranted for cervical degenerative disc disease with C3-C7 spondylosis since May 4, 2010?  
 
5.  What initial rating is warranted for lumbar spine degenerative disc disease  with neuritis L5-S1 since May 4, 2010?  
 
6.  What initial rating is warranted for right knee degenerative joint disease since May 4, 2010?  
 
7.  What initial rating is warranted for right knee degenerative joint disease since May 4, 2010?  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1981 to December 1984, from January to May 1991, from November 2002 to July 2003, and from July 2006 to May 2010.  She also served in the reserve.  
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the San Diego, California RO.  The case was certified to the Board by the Baltimore, Maryland RO. 

In February 2017 the Veteran testified before the undersigned.  At that hearing she raised contentions to the effect that service connection and a separate rating was warranted for pes planus.  She also raised contentions to the effect that service connection was warranted for upper and lower extremity neuropathy, to include secondary to cervical and lumbar spine disabilities.  Those issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The issues of entitlement to increased ratings for left shoulder degenerative joint disease, and bilateral plantar fasciitis with calcaneal spurs are addressed in the REMAND portion of the decision below.  
 
 
FINDINGS OF FACT
 
1.  Since  May 4, 2010, the Veteran's gastroesophageal reflux disease has been manifested primarily by complaints of dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance.

2.  Since  May 4, 2010, the Veteran's gastroesophageal reflux disease has not been productive of a considerable impairment of the Veteran's health.  
 
3.  The Veteran's cervical degenerative disc disease has been manifested by pain, a limitation of motion albeit less than compensable, and by radiological evidence of degenerative changes; as such it warrants the minimum compensable rating from May 4, 2010 .  

4.  At no time since May 4, 2010, has the Veteran's cervical degenerative disc disease been manifested by forward cervical flexion less than 31 degrees, or by a combined range of cervical motion less than 171 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
5.  The Veteran's cervical degenerative disc disease has been manifested by pain, a limitation of motion albeit less than compensable, and by radiological evidence of degenerative changes; as such it warrants the minimum compensable rating from May 4, 2010

6.  At no time since May 4, 2010, has the Veteran's lumbar degenerative disc disease been manifested by forward thoracolumbar flexion less than 61 degrees; or, by a combined range of thoracolumbar motion less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
7.   The Veteran's left knee degenerative joint disease has been manifested by pain, a limitation of motion albeit less than compensable, and by radiological evidence of degenerative changes; as such it warrants the minimum compensable rating from May 4, 2010 .  
 
8.  The Veteran's right knee degenerative joint disease has been manifested by pain, a limitation of motion albeit less than compensable, and by radiological evidence of degenerative changes; as such it warrants the minimum compensable rating from May 4, 2010 .  .  
 
9.  At no time since May 4, 2010 has either knee been manifested by either a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees.

 
CONCLUSIONS OF LAW
 
1.  Since May 4, 2010, the criteria for an initial 10 percent rating for gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2016).  
 
2.  Since May 4, 2010 the criteria for a 10 percent rating for degenerative disc disease of the cervical spine with spondylosis C3-C7 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
 
3.  Since May 4, 2010 the criteria for a 10 percent rating for degenerative disc disease of the lumbar spine with neuritis L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5242; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 
 
4.  Since May 4, 2010, the criteria for an initial 10 percent rating for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 
 
5.  Since May 4, 2010, the criteria for an initial 10 percent rating for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.41, 4.45, 4.59, 4.71a; Diagnostic Code 5260; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  
 
The record shows that VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete her claims and in March 2010, she acknowledged receipt of that notice.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of the claims adjudicated in this decision.  
 
In February 2017 the Veteran testified that the ratings for her cervical, lumbar, knee, and foot disorders, as well as her gastroesophageal reflux disease warranted higher ratings.  After carefully considering the Veteran's claims in light of the record and the applicable law, the Board agrees to the extent indicated.  
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When service connection is granted and the initial rating award is being challenged as in this case with respect to all issues separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).     

Gastroesophageal reflux disease 
 
In October 2010, VA granted service connection for gastroesophageal reflux disease and assigned a noncompensable rating effective May 4, 2010.  The Veteran disagreed with that rating, and this appeal ensued.  
 
In May 2015, the RO in Providence, Rhode Island raised that rating to 10 percent, effective November 14, 2014.  As higher ratings could have been assigned, that was not a full grant of benefits sought; and the case was forwarded to the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Gastroesophageal reflux disease (also diagnosed as a hiatal hernia, H-Pylori, and claimed as dysphagia) is rated as a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  Under that Code a 30 percent rating is warranted when the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, which is productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  
 
The Veteran's service treatment records, dated from September 2008 to September 2009 show that she stood 64 inches tall and weighed between 130 and 145 pounds.  
 
During a July 2010 VA examination shortly after service, the Veteran's gastroesophageal reflux disease and H. Pylori were manifested primarily by complaints of progressively worsening indigestion and heartburn.  The appellant denied a history of anemia, incontinence, melena, abdominal pain, nausea, vomiting, diarrhea and constipation.  On examination, the appellant's gastrointestinal system was found to be normal.  Dysphagia was not found and regurgitation was not reported, and it was noted that there was no history of hematemesis.  The Veteran appeared to be well nourished, and there was no evidence of incapacitation due to gastroesophageal reflux disease.  The claimant weighed 115.8 pounds and did not report any weight changes.  It was noted that she was anemic as a child, when she was tested for sickle cell trait.  The examiner opined that the anemia did not have any effect on her employment or activities of daily living.  Following the examination, the examiner opined that gastroesophageal reflux disease would have no effect on the Veteran's work.  
 
During a November 2013 VA examination, the Veteran reported that she took medication for gastroesophageal reflux disease and that she continued to have heartburn.  She reported symptoms of dysphagia to liquids and solids, a burning feeling in her chest, sleep impairment due to esophageal reflux, and upper abdominal tenderness.  Her symptoms reportedly occurred four or more times per year with an average duration of less than a day.  She also reported a history of H. pylori.  Physical examination revealed tenderness along the upper portion of the abdomen.  It was noted that in November 2009, an esophagram had revealed a hiatal hernia with gastroesophageal reflux.  The examiner opined that the Veteran's esophageal conditions would have no impact on her ability to work.
 
In August 2014, the Veteran was hospitalized after she went to the emergency room complaining of a new right neck mass and dysphagia.  A history of a benign follicular neoplasm was noted, and a thyroid ultrasound revealed two large apparent nodules essentially replacing the right thyroid lobe.  A neck CT and barium swallow study showed a small esophageal narrowing where the thyroid mass located. It was opined that this mass could be the cause of the Veteran's symptoms of difficulty swallowing.  It was also noted that her history of reflux and a hernia in her lower esophagus was likely contributing to her difficulty swallowing and frequent burping.  The Veteran was started back on anti-reflux medication.  During her admission the claimant underwent a hemi thyroidectomy.  
 
VA treatment records, dated in October 2014, show that the Veteran weighed 152 pounds.  
 
During a November 2014 VA examination, the diagnoses of gastroesophageal reflux disease and a hiatal hernia were continued.  The Veteran appellant was noted to take long-term medication.  Her symptoms included complaints of persistently recurring epigastric distress, dysphagia, reflux, regurgitation, nighttime awakening due to esophageal reflux, anemia, and nausea.  Her symptoms reported occurred four or more times a year, with each recurrence lasting several days, and occasionally more than 10 days.  There was no evidence of substernal arm or shoulder pain, weight loss, vomiting, hematemesis, or melena.  An August 2014 esophagram was noted to show mild esophageal dysmotility and narrowing.  The examiner opined that the Veteran's esophageal disorder did not impact her ability to work.  
 
VA treatment records, such as those dated in January 2015, show that the Veteran has been followed for anemia.  
 
During a VA psychiatric examination in April 2015, the Veteran stated that she had gained weight since her partial thyroidectomy in Nov 2014. 
 
During an April 2015 VA examination, the signs and symptoms of the Veteran's esophageal conditions were dysphagia, pyrosis, reflux, regurgitation, sleep disturbance caused by esophageal reflux.  Those symptoms reportedly recurred 4 or more times a year, with each lasting less than a day.  She also reported hematemesis 4 or more times per year, also lasting an average of less than one day.  The diagnoses were gastroesophageal reflux disease, a hiatal hernia, and H. pylori.  The examiner opined that those conditions would have no impact on her ability to work.
 
During a November 2015 VA examination, it was noted that the Veteran had a history of mild anemia attributable to sickle cell disease.  
 
In January 2016, the Veteran was treated by a VA gastroenterology service for complaints of dysphagia.  She denied early/prolonged satiety, nausea, vomiting, diarrhea, constipation, rectal bleeding, melena or hematemesis.  She reported that she had a good appetite and denied unintentional weight loss. 
 
Prior to VA foot surgery in July 2017, it was noted that the Veteran weighed 169 pounds.  It was also noted that in April 2017, she had weighed 161.8 pounds.  
 
The evidence shows that since service connection became effective on May 4, 2010, the Veteran's gastroesophageal reflux disease has been manifested primarily by dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  Such evidence meets or more nearly approximates the criteria for an initial rating of 10 percent.  To that extent, the appeal is granted.  However, the preponderance of the evidence is against finding entitlement to a higher 30 percent rating.  Indeed, there is absolutely no evidence that gastroesophageal reflux disease, a hiatal hernia or H. pylori has been manifested at any time since May 4, 2010, by of substernal arm or shoulder pain or material weight loss that causes a considerable impairment of health.  There is also no evidence to substantiate the report of hematemesis or melena associated with gastroesophageal reflux disease.  Further, multiple VA examiners over a period of five years have consistently opined that gastroesophageal reflux disease has no impact on the Veteran's ability to work.  Taken together, such evidence substantiates entitlement to a schedular rating of 10 percent, but no more for gastroesophageal reflux disease, effective May 4, 2010.  
 
In arriving at this decision, the Board notes that the Veteran has been found to have anemia, however, that disorder is separately rated and that rating is not at issue here.  

The Cervical Spine
 
The Veteran's degenerative disc disease of the cervical spine is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  The rating criteria are controlling with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
A 10 percent rating is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, there is a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
 
A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, there is a combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  

A 10 percent rating is also warranted when painful motion is non-compensable under the appropriate Diagnostic Code but there is a showing of pain plus degenerative arthritis established by X-ray findings.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.  In addition, the Board recognizes that pain is an important factor of disability. Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
 
The July 2010 VA examination confirmed the diagnosis of cervical degenerative disc disease  and spondylosis C3-7.  On examination, there was no guarding, spasm, tenderness, or ankylosis.  The Veteran's range of cervical spine was full in all planes:  Flexion to 45 degrees; extension to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally.  There was no objective evidence of pain on motion or additional limitations after repeat motion.  The Veteran reported that she could not sit for prolonged periods and had been assigned different work duties.  
 
During a November  2013 VA examination, it was noted that in addition to degenerative disc disease , the Veteran had a herniated cervical disc.  She complained of daily non-radiating neck pain.  She demonstrated cervical flexion to 40 degrees with no objective evidence of pain; extension to 30 degrees with no objective evidence of pain; right lateral flexion to 20 degrees with objective evidence of pain at that level; left lateral flexion to 30 degrees with no objective evidence of pain; right rotation to 55 degrees with objective evidence of pain at that level; and left rotation to 70 degrees without objective evidence of pain.  Repeat testing produced identical results.  
 
On further examination, the Veteran's neck was tender to palpation without muscle spasm or guarding so as to produce an abnormal gait or spinal contour.  The Veteran's upper extremity strength was full at 5/5 without atrophy.  The deep tendon reflexes were also normal at 2+ and equal.  The Veteran's sensation was normal.  There was no evidence of an intervertebral disc syndrome and no radiculopathy or other neurologic abnormalities such as associated bladder or bowel impairment.  The Veteran required no assistive devices for her cervical disorder.  She did report flare ups that were triggered by certain activities such as sitting or twisting.  During flare ups she reportedly would stop activity until the pain improved.  Therefore, the examiner concluded that such flare-ups impacted the Veteran's functional ability.  
 
In June 2017, the Veteran was reexamined by VA to determine the severity of her cervical spine disability.  The Veteran reported muscle spasm and guarding, as well as pain radiating to fingers.  A July 2009 MRI showed multiple disc protrusions from C3 to C7 and moderate central canal stenosis at C4-C5.  The Veteran did not report flare-ups or functional loss of the spine.  On examination, there was no ankylosis of the cervical spine.  The Veteran demonstrated cervical forward flexion to 45 degrees; extension to 15 degrees; right lateral flexion to 25 degrees; left lateral flexion to 13 degrees; right rotation to 60 degrees; and left lateral rotation to 30 degrees.  She reported pain with weight bearing and non-weight bearing, and her passive and active motions were equal.  While she was able to perform repeat testing, she was unable to replicate the pain.  There was muscle spasm and guarding but no abnormal gait or spinal contour.  The Veteran's upper extremity strength was full at 5/5 with no evidence of atrophy.  Her upper extremity reflexes were normal at 2+ as were her reflexes.  There were no neurologic abnormalities.  She reported flare-ups which impact functional ability of joints due to pain and decreased range of motion; and it was noted that she had to cease activity to alleviate the symptoms.  
 
A review of the evidence, such as the VA examinations in July 2010, November 2013, and June 2017, shows that when service connection became effective May 4, 2010, the Veteran's cervical degenerative disc disease was manifested primarily by complaints of pain, limitation of flexion to no less than 40 degrees, and by a combined range of motion to no less than 188 degrees.  
 
While the July 2010 examination revealed no objective evidence of pain, tenderness to palpation, guarding, spasm, or ankylosis, and while cervical motion was reportedly full in all planes, the appellant's service treatment records are replete with frequent complaints of cervical pain, as well as objective evidence of painful limited motion.  Moreover, during the appellant's VA examination in November 2013 and frequently thereafter she clearly showed a painful limitation of cervical motion.  While the Veteran at no time showed forward cervical flexion that was less than 31 degrees, or a combined range of cervical motion that was less than 171 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, in light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the Court precedents announced in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and DeLuca, the Board finds that a 10 percent rating, and no more, is in order for the appellant's cervical degenerative disc disease since May 4. 2010 under the doctrine of reasonable doubt.

The Lumbar Spine
 
The Veteran's degenerative disc disease of the lumbar spine is also rated in accordance with 38 C.F.R. § 4.71, Diagnostic Code 5242.  As above, the rating criteria are set forth in the general rating formula:
 
A 10 percent rating is warranted, when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
 
A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
 
The notes concerning objective neurologic abnormalities and ankylosis are also applicable to rating the lumbar spine.  The regulations regarding pain are similarly applicable.  
 
In March 2008, the Veteran was granted Social Security Disability Insurance due to back disorders and bilateral knee pain.  It was noted that she had become disabled on January 1, 2007.  
 
During her July 2010 VA examination the Veteran reported that her low back disability was manifested by progressively worsening pain.  She reported being unable to sit or stand for prolonged periods, and as a consequence had been assigned different work duties.  On examination, there was no lumbar ankylosis.  The Veteran demonstrated lumbar flexion to 90 degrees.  Extension, bilateral lateral flexion, and bilateral rotation were to 30 degrees in each plane of movement.  There was no evidence of pain on motion or additional functional loss with repetitive motion.  The Veteran's reflexes were normal at 2 plus and equal in the upper and lower extremities, and sensation was normal.  Strength was full at 5/5 with normal muscle tone and no atrophy.  It was noted that an August 2008 MRI confirmed the presence of minimal to mild degenerative joint disease, some mild facet hypertrophy, and some mild narrowing of the bony foramina L5-S1 changes.  The diagnosis was lumbar degenerative disc disease  with neuritis at L5-S1.  
 
In February 2011, the Veteran was treated in the emergency room for a one day history of a severe back spasm.  She denied any loss of bowel or bladder function.  
 
At a November 2013 VA examination the Veteran complained of daily back pain and, rare numbness in both legs.  She reported receiving back injections for pain, the last being in 2010.  She also reported occasional flare-ups with spasms where she couldn't move.  On examination, the Veteran's back was not ankylosed.  She demonstrated flexion to 65 degrees with no objective evidence of pain; extension to 20 degrees with no objective evidence of pain; right lateral flexion to 20 degrees with objective evidence of pain at that point; left lateral flexion to 25 degrees with objective evidence of pain at that point; right lateral rotation to 20 degrees without objective evidence of pain; and left lateral flexion to 25 degrees without objective evidence of pain.  The Veteran was able to perform repetitive testing with the same range of motion and no additional functional loss.  There was no spasm, guarding, or tenderness to palpation and no abnormal gait or spinal contour.  The claimant did not use an assistive device.  
 
Each lower extremity showed active movement against some resistance without atrophy.  Lower extremity deep tendon reflexes were normal at 2 plus and equal.  Lower extremity sensation was normal bilaterally, except for decreased sensation in the Veteran's right foot and toes.  Straight leg raising was negative bilaterally.  There was moderate numbness in both lower extremities but no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  There was no evidence of an intervertebral disc syndrome.  Flare-ups of increased pain and decreased motion impacted the Veteran's functional ability causing her to stop the activity until her symptoms were alleviated.  
 
Arthritis was documented on imaging studies, and it was noted that an August 2008 MRI: had shown minimal to mild degenerative changes, some mild facet hypertrophy and slight narrowing of the bony foramina L5-S1.  Following the November 2013 VA examination, the diagnosis was lumbar degenerative disc disease  
 
In June 2017, the Veteran's low back was reexamined by VA.  The Veteran reported daily back pain and occasional spasms and that her back pain was getting progressively worse.  She stated that sometimes pain radiated down her lower extremities and that it prevented her from prolonged sitting or standing.  On examination there was no evidence of lumbar ankylosis.  Active and passive lumbar motion was shown as forward flexion to 90 degrees; extension to 10 degrees; right lateral flexion to 30 degrees; left lateral flexion to 27 degrees; right rotation to 30 degrees; and left rotation to 13 degrees.  There was objective evidence of pain with nonweight-bearing, but the Veteran was able to perform repetitive use testing.  The examiner opined that repeated use over time would cause pain, weakness, and fatigability which would significantly limit the Veteran's functional ability.  
 
There was no evidence of lumbar guarding or spasm.  Lower extremity strength was full at 5/5, there was no evidence of atrophy, and reflexes were 2 plus and equal in the knees and ankles.  Lower extremity sensation was normal bilaterally and there were no neurologic abnormalities such as bowel or bladder impairment.  Straight leg raising was negative with no evidence of radiating pain.  An August 2008 MRI confirmed the presence of thoracolumbar degenerative joint disease.  Following the examination, the diagnoses were osteopenia and lumbar degenerative disk disease.  The examiner opined that due to her back disability, the Veteran was unable to sit and stand for long periods of time.  The examiner stated that the Veteran might be able to work in an office job at a desk with adjustable height.  
 
While the July 2010 examination revealed no objective evidence of lumbar pain, tenderness to palpation, guarding, spasm, or ankylosis, and while lumbar motion was reportedly full in all planes, the appellant's service treatment records are replete with frequent complaints of lumbar pain, as well as objective evidence of painful limited lumbar motion.  Moreover, during the appellant's VA examination in November 2013 and frequently thereafter she clearly showed evidence of a painful limitation of lumbar motion.  While the Veteran at no time showed forward thoracolumbar flexion less than 61 degrees; or a combined range of thoracolumbar motion less than 121 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, 
in light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the Court precedents announced in Lichtenfels and DeLuca, the Board finds that a 10 percent rating, and no more, is in order for the appellant's thoracolumbar degenerative disc disease since May 4. 2010 under the doctrine of reasonable doubt.

The Knees
 
Degenerative joint disease of the knees is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn directs a rating based on the degree of any limitation of motion of the affected joint.  Hence, limitation of knee motion is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  Under these Codes a noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  
 
During her July 2010 VA examination, the Veteran reported that her knees would swell, that she had worsening daily pain, and recent episodes where her knee would buckle.  She reported flare-ups with prolonged sitting or standing, and tenderness to palpation of the left knee.  On examination there was no ankylosis of either knee.  The Veteran demonstrated a full range of knee motion bilaterally with flexion to 140 degrees and extension to 0 degrees.  There was no objective evidence of pain on active motion or any additional limitations after repetitive motion.  There was no joint swelling, effusion, tenderness, or laxity or other objective joint abnormalities.  Lower extremity strength was 5/5 bilaterally, and her muscle tone was normal with no atrophy.  Lower extremity reflexes were normal at 2 plus and equal, and lower extremity sensation was normal.  Tests for patellar grinding and McMurray's sign were positive suggesting damage to the meniscus.  Imaging studies of the left knee revealed no acute injury.  Those of the right knee revealed mild medial joint space narrowing.  It was noted that the Veteran used a cane due to her knee disabilities and that it affected her employment and daily activities.  She reported that because of her knees she was unable to sit or stand for prolonged periods of time and that she had been assigned different duties.  Following the July 2010 VA examination, the examiner suspected a medial collateral ligament strain or tear and patellofemoral pain syndrome.  
 
During a November 2013 VA examination the Veteran complained of bilateral knee swelling and daily pain, tenderness to palpation and flare-ups associated with prolonged sitting or standing.  When she had a flare-up the Veteran reportedly had to stop her activity until the pain improves. Therefore these flares impact functional ability of joint due to pain and decreased range of motion and activity has to be stopped to alleviate symptoms.  
 
On examination there was no ankylosis in either knee.  Range of motion testing revealed right knee flexion to 100 degrees with objective evidence of pain at that point and extension to 0 degrees with no objective evidence of painful motion.  Left knee flexion was accomplished to 130 degrees with objective evidence of pain at that point.  Left knee extension was full to 0 degrees with no objective evidence of painful motion.  The results were the same with repetitive testing.  Lower extremity strength revealed active movement against some resistance, bilaterally (4/5).  Both knees were stable without patellar subluxation or dislocation.  There were three one centimeter linear scars which were not painful.  The Veteran demonstrated shin splints and occasionally wore bilateral knee braces.  She reported bilateral knee pain and a decreased range of motion during flare ups.  Flare ups were reportedly triggered by certain activities such as standing, squatting.  As a result she had to stop the activity until the pain improved.  Therefore those flares impacted the functional ability of the knee joint due to pain and decreased range of motion and activity has to be stopped to alleviate symptoms
 
In June 2017, the Veteran was reexamined by VA.  She reported bilateral knee swelling and pain which was reportedly getting progressively worse.  She reported flare-ups of increased knee pain with prolonged sitting or walking.  It was noted that she had received injections in both knees, the last time in 2010.  On examination there was no ankylosis of either knee.  The Veteran demonstrated right knee motion from 0 degrees of extension to 80 degrees of flexion, and left knee motion from 0 degrees of extension to 95 degrees of flexion.  There was no objective evidence of crepitus or pain on weight bearing in either knee.  Repetitive motion testing showed no additional loss of function in either knee.  The examiner opined that pain, weakness, and fatigue significantly limited the Veteran's functional ability with repeated use over a period of time and during flare-ups, both knees.  There was increased swelling with prolonged standing or walking.  The Veteran's strength was full at 5/5, bilaterally, without atrophy.  The knees demonstrated 1plus anterior instability, bilaterally.  Otherwise, the knees were stable, bilaterally with no history of instability.  There was no recurrent patellar dislocation in either knee.  Shin splints were not present, but imaging confirmed the presence of degenerative joint disease.  The Veteran occasionally wore braces on each knee.  Following the VA examination, the diagnosis was degenerative joint disease of the knees. 
 
A review of the evidence to include VA examinations performed in July 2010, November 2013, and June 2016, shows that both knee disabilities are manifested by pain, tenderness to palpation, patellar grinding, swelling, a limitation of flexion, medial joint space narrowing and limitation of strength to 4/5.  Left knee flexion is shown to at least 95 degrees, and right knee flexion is shown to at least 80 degrees.  Extension was consistently full.  While the limitation of motion demonstrated is noncompensable under Diagnostic Codes 5260 and 5261, the objective evidence of pain, occasional flare-ups and the occasional need for knee braces warrants a 10 percent rating for each knee under 38 C.F.R. § 4.59.  
 
Additional Considerations
 
During her February 2017 hearing before the undersigned the Veteran stated that 10 percent ratings for her service-connected cervical spine disability, lumbar spine disability, and right and left knee disabilities would satisfy her claims for increased ratings for those disorders.  See Hearing Transcript at 12-13.  Therefore, the foregoing decisions with respect to those issues constitute a full grant of the benefits sought on appeal.  
 
 
ORDER
 
Since May 4, 2010 an initial 10 percent rating is granted for gastroesophageal reflux disease (also diagnosed as a hiatal hernia, H-Pylori, and claimed as dysphagia) subject to the laws and regulations governing the award of monetary benefits.  
 
Since May 4, 2010 an initial 10 percent rating is granted for degenerative disc disease of the cervical spine with spondylosis at C3-C7 subject to the laws and regulations governing the award of monetary benefits.  
 
Since May 4, 2010 an initial 10 percent rating is granted for degenerative disc disease of the lumbar spine with neuritis L5-S1 subject to the laws and regulations governing the award of monetary benefits.  
 
Effective May 4, 2010, an initial 10 percent rating is granted for left knee degenerative joint disease subject to the laws and regulations governing the award of monetary benefits.  
 
Effective May 4, 2010, an initial 10 percent rating is granted for right knee degenerative joint disease subject to the laws and regulations governing the award of monetary benefits.  
 
 
REMAND
 
The Veteran seeks entitlement to increased ratings for her left shoulder degenerative joint disease and bilateral plantar fasciitis with calcaneal heel spurs.  During her February 2017 hearing, the Veteran testified that the symptoms of those disorders had increased in severity.  Significantly, the appellant's left shoulder disability has not been examined by VA since July 2010.  Moreover, her plantar fasciitis with calcaneal heel spurs has not been examined by VA since November 2013.  Given the age of those examinations and the Veteran's recent testimony, additional examinations are warranted.  

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for an examination to determine the nature and extent of her left shoulder degenerative joint disease.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
 
Following the examination the examiner must report the following with respect to the Veteran's left shoulder:
 
a.  The range of motion or, if ankylosis is present, whether ankylosis is favorable or unfavorable; 
 
b.  Whether there is evidence of muscle spasm, crepitus, instability, or malalignment.  
 
c.  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 
 
d.  Whether there is weakened movement, excess fatigability, and/or incoordination; and,
 
e.  The effects of the disability on the Veteran's ordinary activity. 
 
2.  Schedule the Veteran for an examination to determine the severity of her bilateral plantar fasciitis with calcaneal spurs.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

Following the examination the examiner must report:
 
a.  Whether the foot disorder is productive of moderate impairment, manifested by the weight-bearing line being over or medial to great toe; inward bowing of the tendo Achillis; and pain on manipulation and use of the feet.
 
b.  Whether there is severe impairment manifested by objective evidence of a marked deformity (pronation, abduction, etc.); pain on manipulation and use of the feet; indication of swelling on use and associated callosities.  
 
c.  Whether there is pronounced impairment manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.
 
d.  Whether there is evidence of muscle spasm, crepitus, instability, or malalignment.  
 
e.  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 
 
f.  Whether there is weakened movement, excess fatigability, and/or incoordination; and, 
 
g.  The effects of bilateral plantar fasciitis with calcaneal spurs on the Veteran's ordinary activity. 
 
3.  A copy of the notice informing the Veteran of the date, time, and location of each examination must be associated with the claims folder.  In the event that the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  
 
4.  The Veteran is advised that it is her responsibility to report for the examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.655 (2016). 
 
5.  When the actions requested have been completed, undertake any other indicated development required under the Veterans Claims Assistance Act of 2000.  Then, readjudicate the issues of entitlement to increased ratings for left shoulder degenerative joint disease and bilateral plantar fasciitis with calcaneal spurs. 
 
If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


